UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

Frederick Brown, )
)
Plaintiff, )
) Case: 1;16-cv-OO522
V_ ) Assigned To : Unassigned
) Assign_ Date : 3/‘| 8/2016
Anne Jacobosky e, a]_, ) Description: Pro Se Gen. Civi| (F-Deck)
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed in forma pauperz`s. The Court will grant plaintiffs application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3)
(requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

Plaintiff is a resident of Garland, Texas. He sues an Assistant Regional Commissioner of
the Social Security Administration and other federal employees under the Racketeer Influenced
and Corrupt Organizations (RICO) Act, 18 U.S.C. § 1961 el seq, "and other causes of action."
Compl. Caption. Plaintiff demands money damages exceeding $175 million. See Compl. at 19.

Under the doctrine of sovereign immunity, the federal government is subject to suit only
upon consent, which must be clear and unequivoc`al. United Slates v. Mitchell, 445 U.S. 535, 538
(1980) (citation omitted). "Congress [has] not waive[d] the United States' sovereign immunity
for suits for treble damages under the RICO Act," Abou-Hussez`n v. Mabus, 953 F. Supp. 2d 251,

263 (D.D.C. 2013), citing Norris v. Dep’t ofDefense, No. 96~5326, 1997 WL 362495, at *1

l

(D.C. Cir. May 5, 1997), and "sovereign immunity is jurisdictional in nature." FD1C v. Meyer,
510 U.S. 471, 475 (1994).

Plaintiff also cites 31 U.S.C. § 3716, which sets out the procedures for the United States
to collect a debt by administrative offset. Plaintiff has not pointed to any statutory language
waiving the United States’ immunity. In contrast, § 3716 (c)(2) specifically exempts from
liability "the disbursing official" and "the payment certifying agency . . . (A) for the amount of
the administrative offset on the basis that the underlying ob1igation, represented by the payment
before administrative offset was taken, was not satisfied; or (B) for failure to provide timely
notice[.]" Finally, plaintiff cites 28 U.S.C. § 1491 , governing claims against the United States,
but his claim exceeds $10,000 and, thus, lies exclusively with the U.S. Court of Federal Claims.
See 28 U.S.C. § l346(a)(2).

For the foregoing reasons this case will be dismissed. A separate Order accompanies this

Memorandum Opinion.

 

United St es District Judge

DATE: March l§, 2016